 Case 19-03014        Doc 3     Filed 08/29/19    Entered 08/29/19 11:39:25         Page 1 of 20




                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re:                                        §       Chapter 11
                                              §
CLINTON NURSERIES, INC.,                      §       Case No.       17-31897 (JJT)
CLINTON NURSERIES OF                          §       Case No.       17-31898 (JJT)
MARYLAND, INC., CLINTON                       §       Case No.       17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,                   §       Case No.       17-31900 (JJT)
and TRIEM LLC,                                §
                                              §       Jointly Administered Under
                                              §       Case No. 17-31897 (JJT)
                                              §
Debtors.                                      §


     UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ MOTION TO
   DETERMINE AMOUNT OF UNITED STATES TRUSTEE FEES PURSUANT TO
         28 U.S.C. § 1930(a)(6) AS THE CAUSES OF ACTION THEREIN
          MAY ONLY BE FILED AS AN ADVERSARY PROCEEDING

         William K. Harrington, the United States Trustee for Region 2, in his capacity as a

federal official, 28 U.S.C. § 581(a)(2), objects to the Debtors’ Motion to Determine Amount of

United States Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (“Motion”) and respectfully

moves for the entry of an order denying the Motion and requiring any cause of action asserted in

the Motion to be filed solely as an adversary proceeding. This Court should sustain the United

States Trustee’s objection because the Motion seeks relief that can only be sought through an

adversary complaint under Rule 7001.

                                           SUMMARY

         1.     In 2017, Congress amended 28 U.S.C. § 1930(a)(6) to increase temporarily the

amount of quarterly fees to be collected in larger chapter 11 cases, those with quarterly

disbursements of $1 million or more each quarter. The purpose of the 2017 amendment was to

collect sufficient funds to fully offset congressional appropriations to the Justice Department to


                                                  1
 Case 19-03014       Doc 3       Filed 08/29/19   Entered 08/29/19 11:39:25         Page 2 of 20



fund the work of the United States Trustee Program, as well as the costs of 18 bankruptcy

judgeships, so that ordinary taxpayers would not have to bear those costs of the bankruptcy

system. This temporary fee increase was effective for disbursements made on or after January 1,

2018.

        2.     The Debtors ask this Court to find that: (i) the 2017 amendment to section

1930(a)(6) is unconstitutional; (ii) the amount of quarterly fees payable by the Debtors should be

based on the pre-amendment version of the statute; and (iii) the United States Trustee should

refund to the Debtors the difference between the fees paid under the 2017 amendment and the

fees that would have been due under the pre-amendment statute. Motion at ¶ 5.

        3.     Nothing authorizes the Debtors to seek such relief by motion. Rather, Rule 7001

requires that actions seeking monetary relief, a determination of an interest in property, or

declaratory relief relating to the recovery of money or property may only brought by adversary

complaint. See Fed. R. Bankr. P. 7001(1), (2) & (9). Accordingly, this Court should deny the

Motion and require any cause of action asserted therein to be filed as an adversary proceeding.

                                              FACTS

I.      The Debtors File Chapter 11 Cases.

        4.     The Debtors filed voluntary chapter 11 petitions on December 18, 2017.

        5.     This Court subsequently ordered that the Debtors’ cases be jointly administered.

        6.     This Court also set a deadline of May 31, 2019, for the Debtors to file a disclosure

statement and confirmable plan of reorganization, and of August 23, 2019, for the Debtors to

obtain confirmation of a plan.

        7.     The Debtors filed a disclosure statement and plan of reorganization on June 7,

2019. Docket Nos. 717 & 718.



                                                  2
 Case 19-03014        Doc 3    Filed 08/29/19      Entered 08/29/19 11:39:25         Page 3 of 20



II.    The Debtors Challenge the Quarterly Fees Due Under 28 U.S.C. § 1930(a)(6).

       8.      On April 17, 2019, the Debtors filed the Motion, which challenges the

constitutionality of section 1930(a)(6)(B) of title 28 and an uncodified provision that applies

section 1930(a)(6)(B) to all disbursements made on or after January 1, 2018. 28 U.S.C.

§ 1930(a)(6)(B); Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, § 1004(c) (uncodified).

The 2017 amendment applies to post-January 1, 2018, disbursements made in this case.

       9.      The Debtors request that this Court: (i) “find that the Debtors are not required to

pay the US Trustee fees based on the amended schedule because, for among other reasons, the

fee increase violates the United States Constitution for cases filed prior to October 1, 2018”

(Motion at ¶ 5); (ii) “order that the Debtors were and are obligated to pay US Trustee fees, from

the inception through the conclusion of these cases, under the pre-amendment fee structure”

(id.); and (iii) order “that the US Trustee refund to the Debtors the difference in the fees paid

under the post-amendment fee structure and the fees that [the Debtors believe] should have been

paid under the pre-amendment fee structure” (id.).

                                           ARGUMENT

       10.     This Court should deny the Motion because it seeks relief that can only be sought

through an adversary proceeding under Bankruptcy Rule 7001(1), (2), and (9).

I.     Rule 7001 Governs the Relief the Debtors Seek.

       11.     Rule 7001 defines “adversary proceedings” as including proceedings to:

(a) “recover money or property,” Fed. R. Bankr. P. 7001(1); (b) “determine the validity” of an

“interest in property,” Fed. R. Bankr. P. 7001(2); and (c) “obtain a declaratory judgment relating

to any of the foregoing,” Fed. R. Bankr. P. 7001(9).

       12.     Here, the Debtors ask this Court to order the United States to pay it money (by

seeking a “refund,” Motion ¶ 5) and to “find” that the Debtors are not required to pay fees based

                                                  3
    Case 19-03014     Doc 3    Filed 08/29/19      Entered 08/29/19 11:39:25         Page 4 of 20



on the 2017 amendment because the fee increase is unconstitutional (id.). The Debtors thus seek

to “recover money or property,” Fed. R. Bankr. P. 7001(1), and to “obtain a declaratory

judgment relating to . . . the foregoing,” Fed. R. Bankr. P. 7001(9). See Covert v. LVNV

Funding, LLC, No. DKC 13-0698, 2013 WL 6490318, at *5-6 (D. Md. Dec. 9, 2013) (rejecting

argument that claims for violation of federal and state consumer laws were not “actions ‘to

recover money or property’ under Rule 7001(1) because Plaintiffs do not seek to recover funds

for the bankruptcy estate” but instead are seeking to recover damages); In re DBSI, Inc., 432

B.R. 126, 130, 135 (Bankr. D. Del. 2010) (denying motion seeking declaration that creditor was

entitled to certain funds because such declaratory relief “falls clearly within the types of

proceedings specified by Bankruptcy Rule 7001 to be adversary proceedings”); In re Viney, 369

B.R. 392, 395 (Bankr. N.D. Ind. 2007) (rejecting motion by chapter 13 trustee for declaration

regarding amount of monthly mortgage payments due creditor, holding adversary proceeding

was required by Rule 7001).1

        13.    The Debtors also seek to determine the validity of the government’s “interest in

property,” Fed. R. Bankr. P. 7001(2), i.e., to adopt their view that they have overpaid quarterly

fees because the 2017 amendment is unconstitutional. They must also seek that relief by filing a

complaint commencing an adversary proceeding. See NovaCare Holdings, Inc. v. Mariner Post-

Acute Care Network, Inc. (In re Mariner Post-Acute Care Network, Inc.), 267 B.R. 46, 55



1
  See also In re Sensibaugh, No. 12-13546, 2015 WL 4664441, at *1 (N.D. Ind. July 21, 2015)
(overruling objection to claim that “appear[ed] to be a request for some type of declaratory relief:
a declaration that the claim has been paid in full. Rule 7001 of the Federal Rules of Bankruptcy
Procedure requires an adversary proceeding to obtain such relief, Fed. R. Bankr. P. Rule 7001(9),
otherwise the request should be denied”); In re Carlton, 437 B.R. 412, 425 (Bankr. N.D. Ala.
2010) (holding that chapter 13 plan providing that order of discharge was a determination that all
mortgage defaults have been cured was an impermissible “attempt to furtively obtain a
declaratory judgment” but “[s]uch relief cannot be granted under the Bankruptcy Rules except
through an adversary proceeding with its attendant procedural safeguards”).
                                                  4
    Case 19-03014     Doc 3    Filed 08/29/19     Entered 08/29/19 11:39:25          Page 5 of 20



(Bankr. D. Del. 2001) (noting that the Bankruptcy Rules require “any action to determine the

extent, validity, or priority of any interest in property must be commenced by adversary

proceeding, not by motion”); In re Haedo, 211 B.R. 149, 151, 153 (Bankr. S.D.N.Y. 1997)

(requiring government to file adversary proceeding to determine interests in tax refund held by

government).2

        14.     Through any lens, the Debtors’ request seeks relief that can only be pursued

through an adversary proceeding. Fed. R. Bankr. P. 7001(1), (2) & (9).

II.     Rule 2020 Does Not Authorize the Debtors to Bypass Rule 7001’s Requirements.

        15.     Bankruptcy Rule 2020 provides that “[a] proceeding to contest any act or failure

to act by the United States Trustee is governed by Rule 9014.” Fed. R. Bankr. P. 2020. That

Rule does not authorize the Debtors to seek either a refund or a declaration that a statute is

unconstitutional by motion rather than through a properly filed and served adversary complaint.

The relief the Debtors seek is not within the scope of Rule 2020. And even if Rule 2020 applies,

it directs the Debtors to Rule 9014(a). In turn, Rule 9014(a) independently requires the Debtors

seek the requested relief by filing a complaint as required by Rule 7001.

        A.      Rule 2020 does not apply.

        16.     Rule 2020 contemplates proceedings to contest acts of the United States Trustee

related to the administration of the case. See Fed. R. Bankr. P. 2020, Advisory Comm. Note; see

also 2 Norton Bankr. L. & Prac. 3d § 26:18 (“U.S. Trustees have discretion in the performance




2
  See also Benson v. IRS (In re Benson), 64 B.R. 128, 129-30 (Bankr. W.D. Mo. 1986) (holding
that “the character of” a request for an order relieving debtor of the duty to pay post-petition
interest and penalties on a non-dischargeable pre-petition tax debt “is to determine entitlement to
money or property within the meaning of Rule 7001(1), (9) of the Rules of Bankruptcy
Procedure”), rev’d on other grounds by United States v. Benson, 88 B.R. 210 (W.D. Mo. 1988).


                                                 5
 Case 19-03014       Doc 3     Filed 08/29/19     Entered 08/29/19 11:39:25            Page 6 of 20



of administrative functions, but some of those functions are subject to judicial review” through

“[t]he procedural vehicle” of Rule 2020).

       17.     Rule 2020 does not apply here because the Debtors—in challenging the

constitutionality of the 2017 amendment to section 1930(a)—are challenging an Act of

Congress, not an act or failure to act by the United States Trustee.

       18.     Moreover, the Motion seeks both prospective declaratory relief and an award of

monetary relief against the United States—neither of which is within the scope of Rule 2020, as

the Advisory Committee Note to the rule makes clear. See Fed. R. Bankr. P. 2020, Advisory

Comm. Note (1991) (“This rule . . . does not provide for advisory opinions in advance of the

act.”); 2 Norton Bankr. L. & Prac. 3d § 26:18 (“[T]he type of action contemplated in [Rule] 2020

is not one to obtain damages for a loss, but rather is in the nature of mandamus.”).

       19.     The Motion is nothing less than a lawsuit against the United States, which is not

authorized by Rule 2020. See 28 U.S.C. § 501 (“The Department of Justice is an executive

department of the United States at the seat of Government.”); 28 U.S.C. § 509 (vesting all

powers of other officers of the Department of Justice, such as United States Trustees, in the

Attorney General); 28 U.S.C. § 581 (authorizing Attorney General to appoint United States

Trustees).

       20.     The Debtors also must bring this proceeding by complaint because they seek the

payment of money from the United States Treasury in the form of a refund of the amount they

purport to have overpaid. Motion at ¶ 5. Title 28 of the United States Code requires any

judgment to be paid by the Treasury of the United States—not the United States Trustee. 28

U.S.C. § 2414 (providing that the payment of judgments by a district court “shall be made on

settlements by the Secretary of the Treasury”).



                                                  6
 Case 19-03014       Doc 3    Filed 08/29/19     Entered 08/29/19 11:39:25         Page 7 of 20



       21.     The United States Trustee Program is funded by direct congressional

appropriations to the Department of Justice—not directly from the United States Trustee System

Fund (the “Fund”). Fees paid under section 1930 are deposited into the Fund, which the

Treasury then uses to offset the congressional appropriations made to directly fund the Program

through the Department’s appropriation. See 28 U.S.C. § 589a(a) & (b); H.R. Rep. No. 115-130,

at 7 (2017), reprinted in 2017 U.S.C.C.A.N. 154, 159-160.

       22.     Through this multi-step process, Congress seeks to ensure that the Program’s

costs are borne “by the users of the bankruptcy system—at no cost to the taxpayer.” See H.R.

Rep. No. 99-764, at 25 (1986), reprinted in 1986 U.S.C.C.A.N. 5227, 5238; see also id. at 22.

       23.     The Debtors ignore Congress’s placement of the System Fund in the Treasury.

They also ignore that the requested relief would affect multiple governmental actors. Both facts

place this proceeding beyond the scope of Rule 2020.

       24.     The Motion should also be denied because “[Rule] 2020 confers no substantive

cause of action.” 2 Norton Bankr. L. & Prac. 3d § 26:18. The government is unaware of any

provision authorizing parties to obtain monetary relief—or a declaration designed to secure

monetary relief—from the United States merely by motion absent express authorization,

something that does not exist here.

       B.      Alternatively, even if it applies, Rule 2020 independently requires the
               Debtors to follow Rule 7001 to pursue the relief they seek.

       25.     Alternatively, even if this Court were to find that Rule 2020 applies here, Rule

7001 would independently require the Debtors to file a complaint.

       26.     Rule 2020 provides that “[a] proceeding to contest any act or failure to act by the

United States Trustee is governed by Rule 9014.” Fed. R. Bankr. P. 2020.




                                                7
 Case 19-03014       Doc 3     Filed 08/29/19     Entered 08/29/19 11:39:25         Page 8 of 20



       27.     Rule 9014(a) says that “[i]n a contested matter not otherwise governed by these

rules, relief shall be requested by motion.” Fed. R. Bankr. P. 9014(a) (emphasis added).

       28.     Thus, if a matter is “otherwise governed by these rules,” id., Rule 9014(a) does

not require the relief to be requested by motion. Rather, by its express terms, Rule 9014(a) does

not supersede other applicable rules.

       29.     As a result, because proceedings required to be filed as adversary complaints

under Rule 7001 are “otherwise governed by these rules,” Rule 9014(a) does not require that

they be brought by motion. See 2 Norton Bankr. L. & Prac. 3d § 26:18 (“Rule 9014 . . . indicates

that Rules 7001 et seq., concerning adversary proceedings, may be relevant.”).

       30.     Nor is there any language in Rule 9014(a) that would permit a party to bring by

motion an action that Rule 7001 mandates be brought by complaint. Rule 9014(a) does not

provide an exemption from the requirements of Rule 7001.

       31.     Courts around the nation agree that the Rule 7001 “otherwise govern[s]”

exception means that Rule 9014’s procedures do not apply if Rule 7001 applies. See In re

Dziurgot-Farnsworth, No. 14-10915, 2014 WL 7145712, at *2 (Bankr. D.R.I. Dec. 12, 2014)

(“Rule 9014 states that in ‘a contested matter not otherwise governed by these rules, relief shall

be requested by motion.’ This contested matter is governed by Rules 7001 et seq., and the relief

Armistead requests may not be pursued by motion.”); Kilbourne v. CitiMortgage, Inc. (In re

Kilbourne), 507 B.R. 219, 223 (Bankr. S.D. Ohio 2014) (“Rule 9014 states that ‘[i]n a contested

matter not otherwise governed by these rules, relief shall be requested by motion . . . .’ Fed. R.

Bankr. P. 9014. In turn, Rule 7001 lists the types of proceedings that are adversary proceedings,

and therefore, are not governed by Rule 9014.”); In re Fisher, No. 07-61338-11, 2008 WL

1775123, at *9 (Bankr. D. Mont. Apr. 15, 2008) (“F.R.B.P. 9014(a) allows relief to be requested



                                                 8
 Case 19-03014       Doc 3     Filed 08/29/19      Entered 08/29/19 11:39:25         Page 9 of 20



by motion in contested matters ‘not otherwise governed by these rules.’ Since Rule 7001(1)

governs, Debtors’ motion constitutes improper procedure to recover preferences.”); In re RFD,

Inc., 211 B.R. 403, 408 (Bankr. D. Kan. 1997) (“[Rule 9014] implies . . . that a bankruptcy

dispute is a contested matter unless it is presented in a procedural form otherwise governed by

the rules. The only other procedural form of dispute presentation in the rules is an adversary

proceeding under Fed. R. Bankr. P. 7001.”).

       32.     As explained supra at ¶¶ 11-14, Rule 7001 requires this proceeding to be brought

as an “adversary proceeding,” and be commenced by complaint—not by motion. Rule 7001 thus

“otherwise govern[s]” this proceeding and Rule 2020 does not authorize the Debtors to initiate

this action against the United States by motion.

III.   Rule 7001 is Mandatory Because it Prevents Gamesmanship and Provides
       Important Procedural Protections.

       33.     Nothing in the text of Rule 2020 or its Advisory Note suggests that parties may

escape Rule 7001 by adding “Trustee” after “United States” in a motion that seeks to strike down

a federal statute. When a party wishes to wage a frontal assault on the constitutionality of a

federal statute passed by Congress and duly signed by the President it must do so by complaint.

Rule 2020 does not reward gamesmanship—such as seeking on shortened time a declaratory

judgment about the statute’s constitutionality and an order directing that the United States

disgorge purportedly excessive funds, as the Debtors initially attempted to do here— by letting

parties evade Rule 7001 when seeking to overturn actions of the President and Congress or

obtain relief from the Treasury, merely by using the term “United States Trustee.”

       34.     Instead, “when an adversary proceeding is required” under Rule 7001, “courts are

not free to disregard the Rule.” SLW Capital, LLC v. Mansaray-Ruffin (In re Mansaray-Ruffin),

530 F.3d 230, 236 (3d Cir. 2007). See also Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746,


                                                   9
Case 19-03014        Doc 3    Filed 08/29/19     Entered 08/29/19 11:39:25          Page 10 of 20



763 (5th Cir. 1995) (“Including a matter governed by Rule 7001 in another matter already before

the court . . . does not satisfy the procedural rules required by Rule 7001.”). As the Bankruptcy

Appellate Panel of the Ninth Circuit has explained, “it is error for a bankruptcy court to

determine property interests outside of an adversary proceeding.” Jahr v. Frank (In re Jahr),

BAP No. EW–11–1538–MkHJu, 2012 WL 3205417, at *4 (B.A.P. 9th Cir. Aug. 1, 2012). And

the Fourth Circuit reached an analogous conclusion, holding plan confirmation was not res

judicata as to an issue that must be resolved in an adversary proceeding. Cen-Pen Corp. v.

Hanson, 58 F.3d 89, 92-93 (4th Cir. 1995); see also Vieira v. AGM II, LLC (In re Worldwide

Wholesale Lumber, Inc.), 372 B.R. 796, 807 (Bankr. D.S.C. 2007) (holding contested matter did

not have preclusive effect as to actions that “could not have been at issue in the prior contested

matter since these actions are matters that should be raised by an adversary proceeding”).3

       35.     This is so because there are important differences between adversary proceedings

and contested matters.

       36.     An adversary proceeding is nothing less than a traditional federal lawsuit. It

imposes heightened procedural requirements and insists upon stronger procedural protections

than a contested matter does. Mansaray-Ruffin, 530 F.3d at 234; Zale Corp., 62 F.3d at 762-63.

Unlike a contested matter, an adversary proceeding requires filing a complaint, serving a

summons and a copy of the complaint on the defendant, and filing an answer. Mansaray-Ruffin,

530 F.3d at 234. These are not trivial requirements.




3
  This Court will have an opportunity to determine the amount of fees due in the context of plan
confirmation. Under 11 U.S.C. § 1129(a)(12), the court can only confirm a plan if all fees
payable under section 1930, “as determined by the court at the hearing on confirmation of the
plan,” have been paid or the plan provides for their payment. However, nothing in section 1129
authorizes a monetary award to the debtor for an alleged overpayment of fees. An action to
recover money can only be brought as an adversary proceeding under Rule 7001(1).
                                                 10
Case 19-03014         Doc 3    Filed 08/29/19     Entered 08/29/19 11:39:25         Page 11 of 20



           37.   For example, it is through service of the summons that the court acquires personal

jurisdiction over the defendant. See Omni Capital Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 104

(1987) (“Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied.”); Harding v. Williams Prop.

Co., 163 F.3d 598 (Table), 1998 WL 637414, at *4 (4th Cir. Aug. 31, 1998) (same); Peters v.

Agents for Int’l Monetary Fund, 918 F. Supp. 309, 311 (C.D. Cal. 1995) (holding court lacked

personal jurisdiction over United States where summons was not served as required by federal

rules).4

           38.   In addition, adversary proceedings allow the assertion of affirmative defenses and

counterclaims, motion practice (such as motions for a more definite statement and to dismiss the

proceeding), and the opportunity for more thorough discovery and trial preparation. Mansaray-

Ruffin, 530 F.3d at 234; In re Riding, 44 B.R. 846, 858-59 (Bankr. D. Utah 1984).

           39.   And, in an adversary proceeding, the Debtors would need to establish their right

to relief either through trial or through a motion for summary judgment in which they articulate

what facts they believe are material and present evidence showing that those facts are

undisputed. And in an adversary proceeding, the government would be able to file a motion to

dismiss the proceeding, with litigation continuing only if, and only to the extent that, the

complaint survived that motion.

           40.   By contrast, “[c]ontested matters are more informal than adversary proceedings,

are initiated by motion (not by a complaint), and, unless the court directs otherwise, do not




4
  For a case against the United States, Bankruptcy Rule 7004 requires a copy of the summons
and complaint to be sent to the United States Attorney for the district in which the action is
brought, and the Attorney General of the United States, and, if the suit is against an agency, to
the agency. Fed. R. Bankr. P. 7004(b)(4), (5); see also Fed. R. Civ. P. 4(i).
                                                 11
Case 19-03014          Doc 3   Filed 08/29/19    Entered 08/29/19 11:39:25          Page 12 of 20



require a responsive pleading.” Mansaray-Ruffin, 530 F.3d at 237. See also Zale Corp., 62 F.3d

at 762; Worldwide Wholesale Lumber, 372 B.R. at 809 (holding affirmative defenses and

compulsory counterclaims are not required to be asserted in contested matters). Thus, “a motion

comes before the court without the focus that results from the adversary proceeding’s more

formal pleading requirements and more structured pretrial process.” Ung v. Boni (In re Boni),

240 B.R. 381, 385 (B.A.P. 9th Cir. 1999).

       41.     This relative informality is permitted because, as the Fifth Circuit has explained,

“[c]ontested matter proceedings are generally designed for the adjudication of simple issues,

often on an expedited basis.” Zale Corp., 62 F.3d at 763 (internal quotation omitted). The

constitutional issues raised by the Debtors, however, are far removed from the kind of “simple

issues” for which contested matter proceedings are appropriate. The Motion raises very serious

issues, of great concern to the federal government, by asking this Court to invalidate a federal

statute on a variety of grounds. Indeed, Congress takes such challenges so seriously that it

requires by statute that, if the Attorney General were to decide not to defend the constitutionality

of a statute, he or she must submit a report notifying Congress of that decision. 28 U.S.C.

§ 530D(a)(1)(B)(ii).

       42.     The structure, focus, and procedural protections provided by an adversary

proceeding are especially important in the context of a constitutional challenge to a statute.

Assessing the constitutionality of a duly enacted federal statute is among the most serious tasks

courts undertake. Declaring the 2017 amendment unconstitutional would cast aside the hard

work done by Congress and the Congressional Budget Office in analyzing the facts to determine

what the United States budget required and whether the 2017 amendment met that requirement.

Such a decision also would undermine the judgment of Congress and the President about the best



                                                 12
Case 19-03014       Doc 3     Filed 08/29/19     Entered 08/29/19 11:39:25        Page 13 of 20



way to meet the funding needs of the bankruptcy system. It would discard the President’s

decision to sign a congressional enactment into law. Due consideration of these issues merits

more than the informal proceeding of a contested matter. A party cannot act contrary to the

express requirements of the rules, by suing the United States to set aside a congressional

enactment, and seek a monetary award to boot, by merely filing a motion.

       43.     An adversary proceeding ensures that the issues are thoroughly examined before

this Court considers taking the extreme action of striking down an act of Congress. Accordingly,

this Court should deny the Motion and require the Debtors to file an adversary proceeding in

order to assert the causes of action against the government that they asserted in the Motion.

                                         CONCLUSION

       For the foregoing reasons, the United States Trustee respectfully asks this Court to deny

the Debtors’ Motion, require the Debtors to assert any causes of action in the Motion in the form

of an adversary proceeding, and grant any further relief that the Court deems proper.

DATED: June 17, 2019
                                               Respectfully submitted,

                                               WILLIAM K. HARRINGTON
                                               UNITED STATES TRUSTEE FOR REGION 2

                                        By:    /s/ Kim L. McCabe
                                               Kim L. McCabe
                                               Assistant United States Trustee
                                               Bar No. ct23661
                                               Department of Justice
                                               Office of the United States Trustee
                                               Giaimo Federal Building
                                               150 Court Street, Room 302
                                               New Haven, CT 06510
                                               Tel: (203) 773-2210
                                               Fax: (203) 773-2217
                                               Email: Kim.McCabe@usdoj.gov




                                                13
Case 19-03014       Doc 3    Filed 08/29/19     Entered 08/29/19 11:39:25       Page 14 of 20




                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION

In re:                                      §       Chapter 11
                                            §
CLINTON NURSERIES, INC.,                    §       Case No.      17-31897 (JJT)
CLINTON NURSERIES OF                        §       Case No.      17-31898 (JJT)
MARYLAND, INC., CLINTON                     §       Case No.      17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,                 §       Case No.      17-31900 (JJT)
and TRIEM LLC,                              §
                                            §       Jointly Administered Under
                                            §       Case No. 17-31897 (JJT)
                                            §
Debtors.                                    §

                               CERTIFICATE OF SERVICE

        In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, the undersigned certifies that I sent copies of the United States Trustee’s Objection
to Debtors’ Motion To Determine Amount Of United States Trustee Fees Pursuant To 28
U.S.C. § 1930(a)(6) As The Causes Of Action Therein May Only Be Filed As An Adversary
Proceeding on June 17, 2019 on all appearing parties via the court’s electronic filing system
and by first class mail, postage prepaid on the parties listed in section 1 below.

   1. Parties Served Via First Class Mail, Postage Prepaid

         BMW Financial Services NA, LLC             William B. Freeman
         c/o AIS Portfolio Services, LP             Katten, Muchin and Rosenman LLP
         4515 N Santa Fe Ave. Dept. APS             515 S. Flower Street, Suite 1000
         Oklahoma City, OK 73118                    Los Angeles, CA 90071-2212

         Kainen, Escalera & McHale, P.C.            Elayna Z. Matthews
         Attn: Pres., GP., or Managing Member       Saalfeld Griggs, PC
         21 Oak Street, Suite 601                   Park Place, Suite 200
         Hartford, CT 06106                         250 Church St SE
                                                    Salem, OR 97301

         Harold E. Nelson                           PFK O'Connor Davies, LLP
         Rhoades McKee PC                           Attn: Managing Attorney
         55 Campau Avenue NW                        3001 Summer Street, 5th Floor
         Suite 300                                  Stamford, CT 06095
         Grand Rapids, MI 49503

                                                1
Case 19-03014    Doc 3     Filed 08/29/19   Entered 08/29/19 11:39:25          Page 15 of 20




     McKinnon Nursery, Inc.                     John Carcieri & Associates, LLC
     Attn: David McKinnon                       Attn: John Carcieri
     13835 Butteville Road                      220 E. Falmouth Highway
     Gervais, OR 97026                          East Falmouth, MA 02536

     Ivy Acres, Inc.                            Dutchmaster Nurseries, LTD
     Attn: Jim Andrews                          Attn: Pres. GP or Managing Member
     1675 Edwards Avenue                        3735 Sideline 16
     Baiting Hollow, NY 11933                   Brougham, Ontario
                                                L0H 1A0 Canada

     Nursery Supplies, Inc.                     Cottage Gardens
     Attn: Ken Hebert, CFO                      Attn: Robert Uchtman
     P.O. Box 664010                            4992 Middle Ridge Road
     Dallas, TX 75266                           Perry, OH 44081

     Qualitree Propagators, Inc.                MacGuyver Media
     Attn: Deborah Woelders                     Attn: Steven McKeon
     51546 Ferry Road                           6 South Llanwellyn Avenue
     Rosedale, BC                               Glenolden, PA 19036
     V0X 1X3 Canada

     Bankcard Center                            Berger Horticultural Products
     Attn: James Salisbury, VP                  Attn: Carole Delude
     P.O. Box 4025                              P.O. Box 656
     Alameda, CA 94501                          Sulphur Springs, TX 75483

     ICS, Inc.                                  A.M. Leonard, Inc.
     Attn: Tom Dickerson                        Attn: Pres. GP or Managing Member
     1 Component Park                           P.O. Box 816
     West Bridgewater, MA 02379                 Piqua, OH 45356

     Harrell’s                                  HDS USA, LLC
     Attn: Pres. GP or Managing Member          Attn: Pres. GP or Managing Member
     P.O. Box 935358                            560 Deer Park Road
     Atlanta, GA 31193                          Huntington Station, NY 11746

     Left Coast Logistics, LLC                  Whittemore Perlite Co., Inc.
     Attn: Pres. GP or Managing Member          Attn: Jeffrey Sheehy
     5775 SW Jean Road                          P.O. Box 3099
     Suite 215                                  Andover, MA 01810
     Lake Oswego, OR 97035


                                            2
Case 19-03014     Doc 3     Filed 08/29/19   Entered 08/29/19 11:39:25     Page 16 of 20




     Pastanch, LLC                               LM Farms, LLC
     d/b/a New Christie Ventures                 Attn: Jeff Kunovic
     Attn: Chris DePaolo                         P.O. Box 772990
     31 Sheridan Drive                           Chicago, IL 60677
     Naugatuck, CT 06770

     BWI – Apopka                                Southern Wholesale Nursery
     Attn: Pres. GP or Managing Member           Attn: Russell Milstead
     P.O. Box 1328                               786 Northcutt Cove Road
     Plymouth, FL 32768                          McMinnville, TN 37110

     CC Delivery Services, Inc.                  Hoffman Nursery
     Attn: Greg Chouljian                        Attn: John Hoffman
     855 E Plant Street, Suite 1200              5520 Bahama Road
     Winter Garden, FL 34787                     Rougemont, NC 27572

     Universal Forest Products                   Anthony Tesselaar, USA, Inc.
     Attn: Pres. GP or Managing Member           Attn: Pres. GP or Managing Member
     P.O. Box 127                                15200 Mansel Avenue
     Stockertown, PA 18083                       Lawndale CA 90260

     Airtec Sprayers, Inc.                       Graco Fertilizer Company
     Attn: Shana Warfield                        Attn: Pres. GP or Managing Member
     P.O. Box 885                                P.O. Box 89
     Winter Haven, FL 33882                      Cairo, GA 39828

     East Jordan Plastics, Inc.                  C.H. Robinson Worldwide, Inc.
     Attn: Dave Graham                           Attn: Meghan Hughes
     P.O. Box 575                                P.O. Box 9121
     East Jordan, MI 49727                       Minneapolis, MN 55480


     JRT Nurseries, Inc.                         Woodburn Nursery & Azaleas, Inc.
     Attn: Pres. GP or Managing Member           Attn: Pres. GP or Managing Member
     2396 272nd Street                           13009 School Road NE
     Aldergrove, BC                              Woodburn, OR 97071
     V4W 2R1 Canada

     Terry Panter Nursery
     Attn: Pres. GP or Managing Member
     310 B. Panter Road
     McMinnville, TN 37110

                                             3
Case 19-03014    Doc 3     Filed 08/29/19    Entered 08/29/19 11:39:25        Page 17 of 20




  2. Parties Served Via ECF

     Christopher H. Blau on behalf of Debtor Clinton Nurseries Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Florida, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Triem LLC
     cblau@zeislaw.com

     Michael A. Carbone on behalf of Creditor Classic Home & Garden
     mcarbone@znclaw.com

     Daniel C. Cohn on behalf of Creditor Ann Richards
     dcohn@murthalaw.com

     Daniel C. Cohn on behalf of Creditor Warren Richards
     dcohn@murthalaw.com

     Michael R. Enright on behalf of Creditor Nalluru Murthy
     menright@rc.com

     Charles J. Filardi on behalf of Creditor Spring Meadow Nursery, Inc.
     cfilardi@rrlawpc.com, umongrain@rrlawpc.com

     Robert M. Fleisher on behalf of Official Committee of Unsecured Creditors
     rfleischer@gs-lawfirm.com, ecf@ctnylaw.com

     William B. Freeman on behalf of Creditor Bank of The West
     bill.freeman@kattenlaw.com

     Taruna Garg on behalf of Creditor Ann Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Taruna Garg on behalf of Creditor Warren Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com



                                             4
Case 19-03014    Doc 3     Filed 08/29/19    Entered 08/29/19 11:39:25       Page 18 of 20



     Irve J. Goldman on behalf of Creditor Bank of The West
     igoldman@pullcom.com, rmccoy@pullcom.com

     Eric S. Goldstein on behalf of Creditor Stinchcomb Associates, Inc.
     egoldstein@goodwin.com, bankruptcy@goodwin.com;
     bankruptcyparalegal@goodwin.com

     Evan S. Goldstein on behalf of Creditor Container Centralen, Inc.
     egoldstein@uks.com

     Carl T. Gulliver on behalf of Creditor Fishback Nursery, Inc.
     cgulliver@coanlewendon.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Florida, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Triem LLC
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Christopher D. Hite on behalf of Creditor Reinaldo Rivera
     christopherdhite@gmail.com

     Joseph H. Huston on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     JHH@stevenslee.com

     Robert E. Kaelin on behalf of Creditor Imperial Nurseries
     rkaelin@murthalaw.com

     Nancy B. Kinsella on behalf of Creditor Varilease Finance, Inc.
     nkinsella@npmlaw.com

     Mitchell J. Levine on behalf of Creditor Ford Motor Credit Company, LLC
     MLevine@nairlevin.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com



                                             5
Case 19-03014    Doc 3     Filed 08/29/19     Entered 08/29/19 11:39:25         Page 19 of 20



     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Florida, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Triem LLC
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Ilan Markus on behalf of Creditor, Caterpillar Financial Services, Corporation
     ilan.markus@leclairryan.com, kim.knicely@leclairryan.com

     Martin A. Mooney on behalf of Creditor, Toyota Industries Commercial Finance, Inc.
     ahight@schillerknapp.com, kcollins@schillerknapp.com; tshariff@schillerknapp.com

     Joshua Pedreira on behalf of Creditor, The Conard-Pyle Co., dba Star Roses & Plants
     jpedreira@cohenandwolf.com

     Lucas Bennett Rocklin on behalf of Creditor Jane B. LaPrino
     lrocklin@npmlaw.com. smowery@npmlaw.com

     David C. Shufrin on behalf of Creditor Whittemore Company, Inc.
     dshufrin@hssklaw.com, TMontalto@hssklaw.com; gvillella@hssklaw.com

     Douglas S. Skalka on behalf of Creditor Varilease Finance, Inc.
     dskalka@npmlaw.com, smowery@npmlaw.com; ecrafts@npmlaw.com;
     npm.bankruptcy@gmail.com

     Jeffrey M. Sklarz on behalf of Official Committee of Unsecured Creditors
     jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com; mcraig@gs-lawfirm.com;
     cfisher@gs-lawfirm.com

     Suzanne B. Sutton on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     ssutton@cohenandwolf.com

     Michael A. Tessitore on behalf of Creditor Container Centralen, Inc.
     mtessitore@morankidd.com

     Jay L Welford on behalf of Creditor Varilease Finance, Inc.
     jwelford@jaffelaw.com, dgoldberg@jaffelaw.com; tcoughlin@jaffelaw.com




                                             6
Case 19-03014    Doc 3   Filed 08/29/19   Entered 08/29/19 11:39:25     Page 20 of 20




      Latonia C. Williams on behalf of Creditor Stinchcomb Associates, Inc.
      lwilliams@goodwin.com, bankruptcyparalegal@goodwin.com; bankruptcy@goodwin.com



Dated: June 17, 2019                  Respectfully submitted,
       New Haven, CT                  WILLIAM K. HARRINGTON
                                      United States Trustee, Region 2

                               By:     /s/ Kim L. McCabe
                                      Kim L. McCabe /ct 23661
                                      Assistant United States Trustee
                                      150 Court Street, Room 302
                                      New Haven, CT 06510
                                      Telephone: 203.773.2210
                                      Facsimile: 203.773.2217
                                      Email: Kim.McCabe@usdoj.gov




                                          7
